 

EXHIBIT 10.1
*TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
BY CLEAN DIESEL TECHNOLOGIES, INC.
UNDER 17 C.F.R SECTION 200.80(B)(4), 200.83 AND 240.24B-2










JOINT VENTURE AGREEMENT

dated 19 February, 2013

between

PIRELLI & C. AMBIENTE S.P.A.

and

CLEAN DIESEL TECHNOLOGIES INC.








--------------------------------------------------------------------------------

 THIS JOINT VENTURE AGREEMENT (the “Agreement”) is dated 19 February, 2013 and
made between:

(1)

PIRELLI & C. AMBIENTE S.P.A., a company incorporated under the laws of Italy,
having its registered office at Viale Piero e Alberto Pirelli, 25, Milan, Italy
(“Pirelli”); and

(2)

CLEAN DIESEL TECHNOLOGIES INC., a corporation incorporated under the laws of
Delaware, having its registered office at 4567 Telephone Road, Suite 100,
Ventura CA 93003 USA (“CDTI”, and, together with Pirelli, the “Parties”, and
each individually, a “Party”).

RECITALS:

(A)

The Parties have agreed to incorporate a company, in the corporate form of a
società a responsabilità limitata under the laws of Italy and under the name of
–Eco Emission Enterprise S.r.L. (the “Company”), in which each of the Parties
will own 50% of the share capital.

 (C)

the Parties have agreed to operate the Company as a company engaged in the
Business (as defined below) upon the terms and conditions set out in this
Agreement.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I
DEFINITIONS AND INTERPRETATION

1.1

Definitions.  Capitalised terms used in this Agreement have the meanings
specified in this Section 1.1 or elsewhere in this Agreement.

“Accounting Principles” means the Italian GAAP integrated by IFRS.

 “Affiliate” means, in respect of any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with that
Party.  For the purposes of this definition, for a Person to be “controlled” by
another means that the other (whether directly or indirectly and whether by the
ownership of share capital or the possession of voting power, by contract or
otherwise) has the power to appoint and/or remove all or the majority of the
members of the board of directors or other governing body of that Person or has
the right to give that Person instructions (directions) of mandatory nature, and
“control” and “controls” shall be construed accordingly.

 “Ancillary Agreements” means the following agreements:

(a)

Long Term Supply Agreement between Pirelli (or an Affiliate of Pirelli) and the
Company covering the purchase of the Products by the Company and to be entered
into in the form attached hereto as Exhibit A (“Pirelli LTSA”);

(b)

Long Term Supply Agreement between CDTI (or an Affiliate of CDTI) and the
Company covering the purchase of the Products by the Company and to be entered
into in the form attached hereto as Exhibit B (“CDTI LTSA”);

2



--------------------------------------------------------------------------------



(c)

Services Agreement between Pirelli (or an Affiliate of Pirelli) and the Company
covering the services to be granted to the Company and to be entered into in the
form attached hereto as Exhibit C (“Services Agreement”);

and any other written agreements entered into by any of the Parties or their
Affiliates and the Company in order to effect the transactions contemplated by
this Agreement.

“Articles” means the Articles of Association of the Company as initially set out
in the Deed of Incorporation, as soon as practicable after the date of this
Agreement in the form attached hereto as Exhibit D, and thereafter as amended
from time to time by the agreement of the Parties.

 “Board” means the board of directors of the Company from time to time.

“Business Day” means any day except a Saturday or Sunday or statutory holiday in
any of Ventura, California and Milan, Italy.

“Director” means a member of the Board.

“Encumbrance” means any claim, charge (fixed or floating), usufruct, mortgage,
security, pledge, lien, option, equity, power of sale, hypothecation, trust,
right of set off or other third party rights or interest (legal or equitable),
including any reservation or retention of title, right of pre-emption, right of
first refusal, assignment by way of security or any other security interest of
any kind, howsoever created or arising or any other agreement or arrangement
(including) a sale and repurchase agreement having a similar effect.

“Financial Year” means an accounting reference period of the Company starting on
January 1 and ending on December 31.

“Party’s Group” means the Pirelli Group or the CDTI Group.

 “Person” means an individual, body corporate, partnership, trust, firm,
government, governmental agency, unincorporated body or association (whether or
not having separate legal personality).

“Pirelli Group” and “CDTI Group” mean Pirelli and its Affiliates and CDTI and
its Affiliates, respectively.

 “Products” means the Pirelli Products and the CDTI Products separately listed
in Exhibit E.

“Quota Holders’ Meeting” means the meeting of the Quota Holders of the Company.

“Quotas” means the ordinary Quotas of € 1,00 each in the capital of the Company
from time to time in issue.

“Territory” means Europe and the CIS countries.

“Transfer” means to sell, assign, transfer, bequeath, distribute, hypothecate,
convey, pledge, grant any option over or otherwise encumber or dispose of a
legal or beneficial interest.

3

--------------------------------------------------------------------------------

 

 

1.2

Headings, References and Usage of Terms.  The headings contained in this
Agreement are for purposes of convenience only and shall not affect the meaning
or interpretation of this Agreement.  The singular includes the plural and vice
versa.  Save where the context requires otherwise, references to articles,
Sections and Exhibits shall be references to the articles, Sections and Exhibits
of this Agreement.

1.3

Performance of Obligations.  Where any obligation pursuant to this Agreement is
expressed to be undertaken or assumed by any Party, such obligation shall be
construed as requiring the Party concerned to exercise all rights and powers of
control over the affairs of any other Person which that Party is able to
exercise (whether directly or indirectly) in order to secure performance of such
obligation as soon as reasonably practicable.

1.4

Reference to Period.  Where any period in days is referred to in this Agreement,
such period shall be calculated in calendar days unless expressly provided
otherwise, and the day on which any period is expressed to commence shall not be
counted for the purpose of such period’s calculation.

1.5

Exhibits an Integral Part of this Agreement.  The Exhibits to this Agreement
form an integral party hereof and shall be interpreted as though they were set
out in the main text of this Agreement.

ARTICLE II

ESTABLISHMENT OF THE JOINT VENTURE

2.1

Company Incorporation.  Within ten (10) Business Days after the date of this
Agreement the Parties shall incorporate the Company, as a società a
responsabilità limitata, under the laws of the Italy with an authorized capital
of €[*] divided into 100,000 ordinary Quotas of €[*] each, of which 50,000
Quotas representing 50% of the Company’s capital will be subscribed, paid up and
owned by Pirelli and 50,000 Quotas representing 50% of the Company’s share
capital will be subscribed, paid up and owned by CDTI. The registered office of
the Company shall be in Via Piero e Alberto Pirelli 27, 20126, Milan, Italy.

2.2

Corporate Governance.  The governance structure of the Company shall be
incorporated into the Articles.  Each Party shall exercise all voting rights and
other powers available to it so as to give full effect to the terms of this
Agreement and the Articles.  In the event of any lack of consistency between the
provisions of this Agreement and the Articles, the provisions of this Agreement
shall be given effect as a contract between the Parties, to be enforced and
implemented except as prohibited by the governing law of this Agreement.  To the
extent any terms of this Agreement are not included in the Articles each Party
agrees to carry into effect such other terms as if they were embodied in the
Articles.







* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

4

--------------------------------------------------------------------------------



 

2.3

Ancillary Agreements.  Upon registration of the establishment of the Company,
the Parties shall cause the Company to enter into the Ancillary Agreements.

ARTICLE III
BUSINESS OF THE COMPANY

3.1

The Business.  The principal business of the Company shall be to engage in the
marketing and sale of the Products manufactured by the Quota Holders and/or
their Affiliates, and purchased by the Company under the Pirelli LTSA and the
CDTI LTSA including any and all related activities generally associated with
such business, and any additional businesses agreed by the Parties from time to
time (the “Business”). The Company’s head offices shall be located in Via Piero
e Alberto Pirelli 27, 20126, Milan, Italy.

3.2

Further Assurances.  Each Party shall, notwithstanding any rights, voting or
otherwise, which it may have as a quota holder of the Company, at all times vote
and take all other necessary or desirable actions within such Party’s control
(including, without limitation, attending meetings for purposes of obtaining a
quorum, executing written consents in lieu of meetings, and electing and
removing Directors), and otherwise procure that the Company take all necessary
or desirable actions within its control, so as to cause the Company to comply
fully and timely with the provisions of this Agreement.

ARTICLE IV
BUSINESS PLAN AND FINANCING

4.1

Business Plan.  The Business of the Company shall be conducted in accordance
with a comprehensive three-year business plan highlighting the business
objectives and the envisaged economic and commercial results of the Company,
which shall be approved by the Parties and reviewed on an annual basis (the
“Business Plan”).  The initial Business Plan is attached to this Agreement as
Exhibit F.

4.2

Financial Policy. The overall financial policy of the Company shall be based on
a definitive budget, which shall be approved by the Parties on an annual basis
(the “Budget”).  The initial Budget is attached to this Agreement as Exhibit G.
In accordance with the Budget, the activities and any expansion of the Company
shall be financed from its own resources and, if required, from additional
equity funding or shareholders loans made by the Parties, which the Parties
agree to provide to the Company from time to time as necessary. The Parties
undertake to provide a shareholders loan for an amount of € [*] per each Party
within one month from the establishment of the Company.

4.3

Dividend Policy.  As soon as reasonably practicable after the end of each
Financial Year, the Board shall determine the available distributable profits of
the Company for that period.  The Board shall, in making that determination,
take into account the reasonable financial requirements of the Company for the
following twelve (12) months.

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

5

--------------------------------------------------------------------------------

ARTICLE V
CONSTITUTION AND MEETINGS OF THE BOARD

5.1

Election of Directors.  Unless the Parties agree otherwise, the number of
Directors shall be three (3), one (1) of which shall elected according to the
binding nomination by Pirelli and one (1) of which shall be elected according to
the binding nomination by CDTI (any Director so nominated by Pirelli, a “Pirelli
Director”, and any Director so nominated by CDTI, an “CDTI Director”) and one
(1) shall be elected in agreement between the Parties. The Directors so
nominated shall be elected by the Parties for a term of three (3) years, except
that each of the Parties may at any time elect to remove and replace any
Director nominated by such Party pursuant to this Section .  The Parties agree
to exercise their voting rights in the Quota Holders’ Meeting such that each
person nominated by the other Party is appointed, removed and replaced as
provided in this Section .

5.2

Resignation of Nominated Directors.  If either Party ceases to be a shareholder
of the Company, it shall first procure the resignation of each Director which
has been appointed on such Party’s nomination.  The relevant Party shall procure
that each resigning Director delivers to the Company a letter acknowledging that
he or she has no claim of any kind against the Company.  If the resigning
Director is also an employee of the Company, the resigning Director shall also
acknowledge in such letter that he or she has no claim for compensation for
wrongful dismissal or unfair dismissal, no entitlement to any payment for
redundancy and no claim in respect of any other moneys or benefits due to him or
her from the Company, arising out of his or her employment or termination.

5.3

Chairman.  The Board shall elect, for a term of one (1) year, one of the
Directors to serve as the Chairman, who will preside at the meetings of the
Board. The initial Chairman shall be Pirelli’s elected Director. Each Chairman
shall serve a term of one (1) year, and the position of Chairman shall rotate on
an annual basis between the Parties.   

5.4

Notice of Board Meetings.  In addition to the powers of the Board to call
meetings as set out in the Articles, a Board meeting may be convened by either
Party at any time.  Unless otherwise agreed by all of the Directors, at least
five (5) Business Days prior notice of any meeting of the Board shall be given
to each Director at his or her last known address.  The notice shall contain a
short agenda of the business to be conducted at the meeting.  No business which
is not referred to in the notice may be conducted at any Board meeting without
the consent of all Directors.

5.5

Frequency and Location of Board Meetings.  Unless otherwise agreed by the
Parties, the Board shall meet at intervals of not more than three (3) months.
 All Board meetings shall take place at the registered office of the Company or
such other place as the Board may determine.

5.6

Quorum for Board Meetings. The quorum necessary for a meeting (including,
without limitation, any adjourned meeting) of the Board shall be three (3)
Directors.





6







--------------------------------------------------------------------------------




5.7

Votes at Board Meetings.  At meetings of the Board each Director present shall
have one vote.  The Chairman shall not have a second or casting vote.  All
decisions or resolutions of the Board shall be valid only if supported by a
unanimous vote of all elected Directors.

5.8

Attendance at Board Meetings.  Each Party shall use its reasonable endeavours to
ensure its nominee Director attends and remains in attendance throughout each
Board meeting for which proper notice is given.  Meetings of the Board may be
attended by the Directors in person, by telephone or video conference or other
electronic means whereby each Director may hear all other Directors, and any
Director so participating shall be considered present.

5.9         Resolutions in writing. The Board of Directors may also pass legal
and binding resolutions in writing without convening a meeting of the Board of
Directors, provided that all members of the Board of Directors have been
previously notified in writing regarding the proposed resolution and all the
members of the Board of Directors have unanimously approved the proposed
resolution in writing.  Resolution of the Board of Directors adopted in such
manner shall be considered equally as valid as resolutions adopted at a meeting
of the Board of Directors.

5.10       Directors Compensation.  Directors shall not be compensated for
services to the Company in their capacities as members of the Board.

ARTICLE VI
QUOTA HOLDERS’ MEETINGS

6.1

Notice and Location of Quota Holders’ Meetings.  A Quota Holders’ Meeting may be
called by the Board or by any Party at any time.  Except as provided below, no
less than ten (10) days’ notice of any Quota Holders’ Meeting must be given to
each Party.  Such notice shall specify the date, time and place of the meeting
and the business to be transacted at it.  No business may be conducted at a
meeting which is not referred to in the notice, except with the consent of all
Parties.

6.2

Quorum for Quota Holders’ Meetings.The quorum for a Quota Holders’ Meeting
(including, without limitation, any adjourned meeting) shall be Quota Holders
representing 100% of the capital. If a quorum is not constituted at a Quota
Holders’ Meeting within one-half hour from the time appointed for the meeting
(or such longer time as the persons present may agree to wait), then the meeting
shall be adjourned pending subsequent reconvening under this Section . A meeting
adjourned under this Section  shall be reconvened not more than five (5)
Business Days after the date of the original meeting.  Notice of the time date
and place for such reconvening of the adjourned meeting shall be provided to all
Parties at least three (3) Business Days prior to the reconvening.  At such
reconvened meeting, a quorum shall be constituted by any Party who is present or
duly represented.  The adjourned meeting may then proceed with the business of
the agenda for that meeting.

6.3

Chairman of Quota Holders’ Meetings.  The Chairman shall also serve as the
chairman of any Quota Holders’ Meetings.  If the Chairman is absent from any
Quota Holders’ Meeting, the Quota Holders present at the meeting shall nominate
an individual to act as chairman of the meeting in question.

7

--------------------------------------------------------------------------------

 

6.4

Voting at Quota Holders’ Meetings.  At all Quota Holders’ Meetings, (i) each
Share present or duly represented has one vote and (ii) the chairman of the
meeting shall not have a vote (apart from the Quotas he or she represents, if
applicable).

6.5

Attendance at Quota Holders’ Meetings.  Each Party shall use its reasonable
endeavours to ensure that its representative attends and remains in attendance
throughout each Quota Holders’ Meeting for which proper notice is given.
 Meetings may be attended by the Parties’ representatives in person, by
telephone or video conference or other electronic means whereby each Party’s
representative may hear each other representative and the relevant Party will be
considered present by its representative so participating.

6.6       Resolutions in writing. Quota Holders may also adopt valid and binding
decisions without convening a Quota Holders’ Meeting, provided that the subject
matter of the resolution or proposal, formally identified as such, has been sent
in writing to all of the Quota Holders and each of the Quota Holders has
approved the resolution or proposal by giving a signed written consent.
Resolutions of Quota Holders of the Company adopted in such manner shall be
considered equally as valid as resolutions adopted at a Quota Holders’ Meeting.
 

ARTICLE VII
MANAGEMENT OF THE COMPANY - PERSONNEL

7.1

Managing Director.  The Board shall appoint a Managing Director of the Company.
 The initial Managing Director will be Attila Kiss. The Managing Director will
have authority to make all decisions and approvals necessary for the day-to-day
management of the business of the Company in the ordinary course, in a manner
consistent with the approved Business Plan, Budget, by-laws and policies of the
Company and subject to the supervision and authority of the Board.

7.2

Organization structure.  The organization structure of the Company is described
in Exhibit H hereto, which also indicates the individuals taking the different
positions indicated in such Exhibit.

ARTICLE VIII
AUDITORS AND INFORMATION

8.1

Statutory Auditors. The Parties agree that the Quota Holders’ Meeting shall
appoint a statutory auditor of the Company which  shall consist of one (1)
effective member who shall serve for three years and shall be designated by the
parties on a rotating bases. The first statutory auditor shall be designated by
Pirelli.  

8.2

Auditors. The annual accounts of the Company will be audited by Reconta Ernst &
Young.

8

--------------------------------------------------------------------------------

 

8.3

Dissemination of Information.  The General Manager will be responsible for the
preparation and dissemination to all Directors of the following financial and
other management information compliant with the requirements of the Accounting
Principles:

(a)

Within five (5) Business Days after the end of each month, for preliminary
(sales, contribution margin and PBIT) management accounts of the Company and
within ten (10) Business Days for detailed profit and loss management accounts.

(b)

Within thirty (30) Business Days after the end of every quarter, financial
statements (balance sheet, earnings and cash flow) of the Company (on a
consolidated basis), with all necessary schedules and supporting information.

(c)

Within ninety (90) days before the end of every Financial Year, the Budget for
the following Financial Year.

(d)

Within the 25th  February of each financial Year or within the different term
that shall be agreed between the Parties also considering CDTI's reporting
requirements to SEC, audited financial statements for the Company, prepared in
according to the Accounting Principles for the preceding Financial Year.

8.4

Right of Inspection.  Each Party will have the right to inspect and audit the
books and records of the Company by its authorized representatives on ten (10)
Business Days previous notice, during normal business hours and (at its own
expense) to take away copies of or extracts from those books and records.

ARTICLE IX
PARTIES’ UNDERTAKINGS

9.1

Further Assurances.  Each of the Parties undertakes to the other Party to do,
execute and perform (and to procure that each of its Affiliates do, execute and
perform) all such further deeds, documents, acts, assurances and things as may
reasonably be required to carry out the provisions and intent of this Agreement
and of the Articles.

9.2

Non-Solicitation. Other than with the prior written consent of the other Party,
each of the Parties undertakes to the other Party that, for so long as it (or
its Affiliate) is a party to this Agreement and for a period of two (2) years
thereafter, it shall not, and shall procure that all of its Affiliates shall not
solicit for employment any person who is or has been an officer or employee of
the Company (other than general solicitations not specifically directed at such
persons).

9.3

Exclusivity and Promotion of the Business.  Except for items expressly and
mutually agreed upon between the Parties at any time, from the date hereof until
the termination of this Agreement (i) all operations of Pirelli and its
respective Affiliates in the business of the Pirelli Products within the
Territory shall be pursued exclusively through the Company pursuant to, and as
provided in, this Agreement and (ii) all operations of CDTI and its respective
Affiliates in the

9

--------------------------------------------------------------------------------

 

Business within the Territory shall be pursued exclusively through the Company
pursuant to, and as provided in, this Agreement.

      9.4

e³ trademark. As soon as practicable Pirelli or its Affiliate owning the
trademark “e³”  shall sell the trademark to the Company at a price equivalent to
registration expenses, plus V.A.T.

ARTICLE X
RESTRICTIONS ON SHARE TRANSFERS

10.1

Permitted Transfers.  A Party shall be permitted to Transfer all (and not some
only) of the Quotas held by it (a “Permitted Transfer”) either (a) with the
prior written consent of the other Party, subject to any conditions contained in
that consent, or (b) to an Affiliate, provided that (i) such Transfer shall have
effect only for so long as the Affiliate remains an Affiliate of the
transferring Party Group and that immediately before ceasing to be such an
Affiliate the transferee shall Transfer the Quotas back to the transferring
Party or to any of its Affiliates, (ii) the transferring Party shall have
guaranteed the obligations of such Affiliate on terms and conditions reasonably
satisfactory to the other Party, and (iii) the transferee Affiliate shall have
agreed in writing to be bound by the relevant terms and provisions of this
Agreement as if an original signatory hereto.  

10.2

Lock-up.  Each of the Parties undertakes to the other that it shall not, other
than in a Permitted Transfer, (i) Transfer, directly or indirectly, any of its
Quotas in the Company, (ii) enter into any agreement or instrument granting the
right to acquire any such Quotas or interest or (iii) enter into any agreement
or undertaking to do any of the foregoing.

ARTICLE XI
DEADLOCK

11.1

Deadlock Occurrence.  In the event that the Board or the Parties are unable to
reach agreement on a Board or a Shareholder resolution, respectively, or on any
other material issue that affects the Business or operations of the Company
(hereinafter referred to as a “Deadlock”), then any Party may by notice in
writing served on the other Party, giving reasonably full details thereof,
declare that a Deadlock situation has arisen (a “Deadlock Notice”).

11.2

Resolution of Deadlock by Negotiation. Within fifteen (15) days after receipt of
the Deadlock Notice or such longer period as the Parties may agree in writing
(such period, as extended if applicable, the “Deadlock Resolution Period”), each
Party shall designate a representative to represent it in negotiations with
respect to the Deadlock, and such representatives shall meet and negotiate to
resolve the Deadlock. If the Deadlock is not resolved during the Deadlock
Resolution Period, within an additional five (5) days thereafter, either Party
may (but it is not required to), notify the other Party that it elects to
activate a new resolution procedure, pursuant to which the Parties shall jointly
appoint an independent advisor to prepare and deliver to the Parties, within
thirty (30) days of its appointment, a memorandum setting out its opinion on the
proper resolution of the





10







--------------------------------------------------------------------------------

 Deadlock, which shall be considered in good faith by the Parties (but will not
be binding on them).

11.3

Winding-up. If a resolution of the Deadlock is not agreed in accordance with the
provisions of Section  within sixty (60) days from receipt of the Deadlock
Notice sent by any Party, then any Party may request that the Company be
wound-up, whereupon all Parties shall procure that a resolution is passed to
commence such wind-up proceedings as soon as practicable. The Parties shall
procure that, during the liquidation period, the Company exerts its best efforts
to facilitate the establishment or re-establishment of direct commercial
relationships between each Party and the Company’s customers with respect to the
Products manufactured or sold by such Party and to collect all receivables
outstanding in due time with the support of the Party which in the meantime
would have taken direct commercial relationship with the customers to which such
receivables were issued to. The title to the Company’s trade names and
trademarks will not be transferred to third parties unless previously offered to
the Parties and the Parties having refused to purchase. In case both Parties
will be interested to purchase such title, it will be assigned to the Party
offering the highest consideration.

ARTICLE XII
REPRESENTATIONS AND WARRANTIES

Each Party represents and warrants to the other Party that:

(a)

it is duly formed and is organized and existing under the laws of its place of
incorporation as stated above;

(b)

it has full power to enter into and perform its obligations under this Agreement
and has taken all necessary corporate and other action to approve and authorize
the transactions contemplated by this Agreement;

(c)

this Agreement constitutes its valid and binding obligations enforceable in
accordance with the terms of this Agreement, subject to general principles of
equity and laws affecting creditors’ rights generally; and

(d)

all relevant consents (if any) to its entering into this Agreement have been
obtained and neither the entering into nor the performance by it of its
obligations under this Agreement will constitute or result in any breach of any
contractual or legal restriction binding on itself or its assets or undertaking.

ARTICLE XIII
TERMINATION

13.1

Termination. This Agreement shall continue in full force and effect from the
date of this Agreement until the earliest of (i) the date on which all the
Parties agree in writing to its termination, (ii) the fifth (5th) anniversary of
the date hereof provided that it  shall be deemed to be automatically renewed
for a further five (5) year period unless any Party notifies in writing the
other Party its contrary intention by giving a notice twelve (12) months prior
to the date of the renewal, (iii) the date on which all the Quotas become
beneficially owned by one Party,





11







--------------------------------------------------------------------------------

subject to written confirmation thereof by that Party , (iv) the date of
dissolution of the Company as a result of its liquidation, whether voluntary or
compulsory (other than for the purpose of an amalgamation or reconstruction
approved by all the Parties) or (v) upon the election of the other Party,  in
case a Party ceases to be an Affiliate of such Party’s Group. Upon termination
of this Agreement under (ii) and (v) above, any Party may request that the
Company be wound-up, whereupon all Parties shall procure that a resolution is
passed to commence such wind-up proceedings as soon as practicable and the
provisions of Section 11.3 shall apply.  

13.2

Continuing Obligations after Termination.  Termination of this Agreement, with
respect to any and all the Parties, shall be without prejudice to any rights
accrued prior to that termination and any provision which is expressly stated
not to be affected by, or to continue after, such termination.

ARTICLE XIV
ANNOUNCEMENTS AND CONFIDENTIALITY

14.1

Prior Approval of Announcements.  No press or public announcements, circulars or
communications relating to this Agreement or the subject matter of it shall be
made or sent by any of the Parties without the prior written approval of the
other Party, such approval not to be unreasonably withheld or delayed.

14.2

Consultation prior to Announcements.  Any Party may make press or public
announcements or issue a circular or communication concerning this Agreement or
the subject matter of it if required by Law or by any securities exchange or
regulatory or governmental body to which that Party is subject, provided that
the Party making it shall use all reasonable endeavours to consult with the
other Party prior to its making or dispatch and shall, so far as may be
reasonable, take account of the comments of the other Party with respect to its
content and the timing and manner of its making or dispatch.

14.3

Confidentiality.  Subject to Section , each of the Parties shall treat as
strictly confidential all information received or obtained as a result of
entering into or performing this Agreement which relates to (i) the provisions
of this Agreement, or any document or agreement entered into pursuant to this
Agreement, (ii) the negotiations relating to this Agreement, (iii) the other
Party, (iv) the Company, or (v) the Business.

14.4

Exceptions.  Any of the Parties may disclose information referred to in Section 
which would otherwise be confidential if and to the extent the disclosure is (i)
required by the Law of any jurisdiction applicable to that Party, (ii) required
by any securities exchange or regulatory or governmental body to which that
Party is subject, (iii) required to vest in that Party the full benefit of this
Agreement, (iv) disclosed to the professional advisers, experts, auditors or
bankers of that Party, (v) disclosed to the officers or employees of that Party
or an Affiliate of it who need to know the information for the purposes of the
transactions contemplated by this Agreement, (vi) of information that has
already come into the public domain through no fault of that Party or breach by
that Party of this Agreement, (vii) of information which is already lawfully in
the possession of that Party as evidenced by its or its professional advisers’
written records and which





12







--------------------------------------------------------------------------------

 was not acquired directly or indirectly from the other Party to whom it
relates, or (viii) approved by the other Party in writing in advance, such
approval not to be unreasonably withheld or delayed, provided that any
information disclosed pursuant to (i) or  above may be disclosed only after
notice to the other Party, and the disclosing Party shall take all reasonable
steps to co-operate with the other Party regarding the manner of that disclosure
or any action which any of them may reasonably elect to take to challenge
legally the validity of that requirement.

14.5

Time Limit.  The restrictions contained in this  shall continue to apply for a
period of three (3) years after the rescission or termination of this Agreement.

ARTICLE XV
NOTICES

15.1

Form of Notices.  All notices and other communications relating to this
Agreement shall be in English and in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile with receipt confirmed
(followed by delivery of an original via overnight courier service) to the
respective Parties at the relevant address or number, as appropriate, and marked
for the attention of the relevant person indicated in Section , subject to such
amendments as may be notified from time to time in accordance with this  by the
relevant Party to the other Party.

15.2

Initial Notice Details of the Parties.

The initial details for the purposes of Section  are:

Pirelli

Address:  Piero e Alberto Pirelli, 25 – 20126 Milano

Facsimile No: +39026440-3652 and +39026442-3329

Marked for the Attention of: Giorgio Bruno and Roberto Burini




CDTI

Address: 4567 Telephone Road, Suite 100; Ventura, California 93003

Facsimile No: (805) 639-9466

Marked for the Attention of: R. Craig Breese




ARTICLE XVI
MISCELLANEOUS

16.1

Parties’ Costs.  Each Party will be responsible for all costs and expenses
incurred by it in connection with and incidental to the preparation and
completion of this Agreement or any document or agreement entered into pursuant
to this Agreement.

16.2

Non-assignment.  Save as provided in , no Party may assign any of its rights
under this Agreement without the prior written consent of the other Party.

13

--------------------------------------------------------------------------------

 

16.3

Entire Agreement.  This Agreement and its Exhibits together represent the whole
and only agreements between the Parties in relation to the subject matter of
this Agreement and supersede any previous agreement, whether written or oral,
between the Parties in relation to that subject matter.  Accordingly, all other
conditions, representations and warranties which would otherwise be implied (by
Law or otherwise) shall not form part of this Agreement.

16.4

No Reliance.  Each Party acknowledges that in entering into this Agreement it
places no reliance on any representation, warranty or other statement relating
to the subject matter of this Agreement other than as set out herein.

16.5

Amendments.  No amendment or variation of this Agreement, including its
Exhibits, shall be effective unless it is made or confirmed in a written
document signed by all of the Parties.

16.6

Waivers.  No delay in exercising or non-exercise by any Party of any right,
power or remedy provided by Law or under or in connection with this Agreement
shall impair, or otherwise operate as a waiver or release of, that right, power
or remedy.  Any waiver or release must be specifically granted in writing signed
by the Party granting it and shall (i) be confined to the specific circumstances
in which it is given, (ii) not affect any other enforcement of the same or any
other right, and (iii) (unless it is expressed to be irrevocable) be revocable
at any time in writing. Any single or partial exercise of any right, power or
remedy provided by Law or under this Agreement shall not preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.

16.7

Rights and Remedies Not Exclusive.  The rights, powers and remedies of each
Party under this Agreement are cumulative and not exclusive of any other rights
or remedies of that Party under any applicable Law.  Each Party may exercise
each of its rights as often as it shall think necessary.

16.8

Invalidity.  If at any time any provision of this Agreement is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction that shall not affect or impair (i) the legality, validity or
enforceability in that jurisdiction of any other provision of this Agreement, or
(ii) the legality, validity or enforceability under the Law of any other
jurisdiction of that or any other provision of this Agreement.

16.9

Governing Law and Jurisdiction.  This Agreement shall be governed by and
construed in accordance with Italian law.

16.10

Arbitration. All disputes arising in connection with this Agreement, unless
amicably settled, shall be finally settled under the Rules of Conciliation and
Arbitration of the International Chamber of Commerce by one arbitrator appointed
in accordance with said Rules. Milan will be the place of arbitration.

IN WITNESS WHEREOF, this Agreement has been executed on the date first above
written.





14







--------------------------------------------------------------------------------




PIRELLI & C. AMBIENTE S.P.A.

CLEAN DIESEL TECHNOLOGIES INC.


/s/ Giorgio Bruno

/s/ R. Craig Breese

Giorgio Bruno

R. Craig Breese





15







--------------------------------------------------------------------------------




LIST OF EXHIBITS

EXHIBIT A

Pirelli LTSA

EXHIBIT B

CDTI LTSA

EXHIBIT C

 Services Agreement

EXHIBIT D

Articles of Association

EXHIBIT E

Products – Pirelli Products and CDTI Products

EXHIBIT F

Business Plan

EXHIBIT G

Budget 2013

EXHIBIT H

Organization Structure











16






--------------------------------------------------------------------------------




1




Exhibit A




Agreement

between

Pirelli & C. Eco Technology RO SRL. (“PIRELLI”)

and

Eco Emission Enterprise  srl (“Re-seller”)

and




together called “Parties”



Whereas




·

PIRELLI develops, sells and manufactures diesel particulate filters (DPF)
substrates for a multitude of applications for emission reductions from internal
combustion engines.




·

Re-seller is a Joint Venture Company, in which PIRELLI’s parent owns 50% of the
share capital, whose scope of business is the marketing and sale, inter alia, of
diesel particulate filters (DPF) substrates.




·

Pirelli and Re-seller desire to pursue an agreement related to the sale by
Re-seller of PIRELLI’s diesel particulate filters substrates in Europe and in
the CIS countries (“Territory”).




the Parties agree as follows




1.

Scope and Product Specifications




Re-seller hereby undertakes to promote the sale of the Products (as defined
below) in the Territory and to buy the Products from PIRELLI, who undertakes to
sell, according to the terms and conditions set forth in this agreement.




Appendix A hereto contains the list of the products of the Diesel Particulate
Filter for automotive aftermarket (“Products”), and which are the subject of
this agreement. Appendix A contain also the minimum selling price to be applied
to re seller customers and shall be valid until 31 December 2013. Each 12 months
the parties shall renegotiate in good faith the prices to be applied during the
subsequent 12 months. Invoices shall be issued in Euro. The Products will be
produced according to the specification included in Appendix A
(“Specifications”). Products shall be sold to final customers only for the
applications described in Appendix A and the customers shall be informed in
writing about the specific application of the Product.  Re-seller will provide
warranties on the Products that are exact replicas of the warranties offered by
Pirelli on the Products.  Re-seller shall not offer to its customers warranties
on the Products broader or more favourable for the customer than those offered
to Re-seller by PIRELLI. Any deviation of warranty terms must be agreed to by
Pirelli in writing before it can be offered to the customer, and re-seller
accepts all risk of liability stemming from any warranty that exceeds the terms
of Pirelli standard warranty.  PIRELLI will indemnify and keep Re-seller free
from any cost and damage deriving from claims raised by Re-seller customers for
proven Products’ non conformity to the Specifications provided that (i) the
claimed defect is not due to use of the product for applications different from
the approved one (ii) such claims are raised within twelve  (12) months from
delivery of the Products to Re-seller and (ii) PIRELLI is duly informed about
the claim and is given the possibility to take the defence.







2.

Pricing








--------------------------------------------------------------------------------

2




The price of the Products is equal to the net invoice price applied the
Re-seller to the customer less the percentage as indicated in appendix B
 (percentage),hereto and shall be valid until 31 December 2013; each 12 months
the parties shall renegotiate in good faith the prices to be applied during the
subsequent 12 months. Invoices shall be issued in Euro.




The Parties may agree to determine an adjustment of the originally agreed mark
up applied, in case the margin of the Re-seller will not be anymore within the
range of third parties margin benchmarked, in an ordinary course of business.

Generally, invoices shall be issued in Euro.  For those customer contracts where
invoicing is not in Euro, Pirelli will invoice Re-seller in the same European
 currency of such contracts.










3.

Forecasts, Volumes and Minimum Order Sizes




Re-seller shall provide a 12 months non-binding purchasing forecast (to be
delivered to PIRELLI 30 days before the beginning of each 12 months period)
indicating the quantity and Product specification of Products to be purchased
during the following 12 months, together with a plan containing monthly expected
calls. Re-seller will communicate to Pirelli its update of such forecast each
MONTH of validity of this agreement.

Purchase orders shall be placed by telefax or electronic mail.




Re-seller commits to provide a [*] minimum order of any Product specification of
Products.




PIRELLI will not sell Products directly to any third party in the Territory and
will not appoint any re-seller, distributor or agent for the sale of the
Products in the Territory.




4.

Deliveries




Products will be delivered to Re-seller ex-works Pirelli’s Bumbesti–Jiu, Romania
as per Incoterms 2010.   Delivery arrangements may be amended from time to time
as required, upon the written agreement of both Parties.  If the end user is
paying for freight, the Re-seller will invoice the freight costs to the end user
and Pirelli will invoice the Re-seller.  Thus, freight costs will be a pass
through item without recharge.  When the Re- seller is contractually responsible
for freight costs, the cost will be paid by Pirelli (to be agreed in
advance).  Any claim for lack of quantity of each delivery or for patent defects
may be raised by Re-seller within 15 days from delivery. Delivery will be
normally made within the number of days (calculated from orders acceptance)
indicated in Annex A for each Product specification provided that Pirelli shall
do its best in order to meet possible shorter terms requested by Re-seller.




5.

Payment Terms




Payments shall be made within 75 days from the invoicing day.




6.

Bank Information




Pirelli Bank information:

[*]




* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------

3




[*]

7.

Packaging Specifications




The Packaging of Orders will be conducted pursuant to the specifications denoted
in Appendix C, which may be amended from time to time as required, upon the
written agreement of both Parties.  




8.

Term




This agreement shall come into force on the signing date indicated below and
shall remain in force for the following three (3) years. It shall be considered
renewed for subsequent 12 months periods unless it is terminated by a Party by
written notice sent to the other at least 30 days before each termination date.




9.

Miscellaneous




(a)

No Assignment: The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Except for assignment to companies controlled by the
assigning party, no Party may assign or otherwise transfer any of its rights
under this Agreement without the prior written consent of the other Party, which
shall not be unreasonably withheld and any assignment or transfer made in
violation thereof shall be void.

(b)

Arbitration:  Any dispute arising in connection with this agreement, unless
amicably settled, shall be finally settled under the Rules of Conciliation and
Arbitration of the International Chamber of Commerce by one arbitrator appointed
in accordance with such Rules. Geneva will be the place of arbitration. English
shall be the language of the arbitration.

(c)

Controlling Law: This Agreement shall be construed, governed, interpreted, and
applied in accordance with the laws of Switzerland.

(d)

Limitation of Liability: In no event will Pirelli, its subsidiaries, its
subcontractors, or Re-seller, its subsidiaries or its subcontractors be liable
for consequential, incidental, indirect, punitive or special damages, or loss of
profits, data, business or goodwill, regardless of whether such liability is
based on breach of contract, tort, strict liability, breach of warranties,
failure of essential purpose, or otherwise, and even if advised of the
likelihood of such damages.

(e)

Integration: This document represents the full and final agreement between the
Parties.  Neither Party is relying upon a representation, promise, or discussion
that is not contained within this Agreement, and any prior discussions,
documents, or agreements are specifically disclaimed.  The Agreement can only be
amended by a written document signed by both parties.  

(f)

Title to the Products shall pass to Re-seller upon payment of the relevant
price.







The Parties agree to the above as of ______, 2013




______________________

_________________________

Giorgio Bruno

President and Chief Executive Officer

For Pirelli & C. Eco Technology  RO srl

                For Eco Emission Enterprise srl










* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.








--------------------------------------------------------------------------------

4




APPENDIX A




Pirelli Products




See Exhibit E to JVA signed on February, 19th 2013














--------------------------------------------------------------------------------

5




APPENDIX B




Percentage




[*]




* The contents of this document have  been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.











--------------------------------------------------------------------------------

6




APPENDIX C




Packing Specifications




[*]




* The contents of this document have  been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.









--------------------------------------------------------------------------------





1




Exhibit B

Agreement

between

Clean Diesel Technologies, Inc., a Delaware corporation, and its subsidiaries
and affiliates,, together called “CDTI”

and

Eco Emission Enterprise srl (“Re-seller”)


CDTI and Re-seller collectively called “Parties”


 

Whereas




·

CDTI develops, manufactures tests and sells exhaust aftertreatment technologies
for onroad and offroad applications. CDTI manufactures and markets a line of
catalytic emission control products and catalytic conversion technologies.




·

Re-seller is a Joint Venture Company, in which CDTI’s parent company owns 50% of
the share capital, whose scope of business is the marketing and sale, inter
alia, of catalytic emission control products.




·

CDTI and Re-seller desire to pursue an agreement related to the sale by
Re-seller of CDTI’s catalytic after treatment system in Europe and in the CIS
countries (“Territory”).




the Parties agree as follows




1.

Scope and Product Specifications




Re-seller hereby undertakes to promote the sale of the Products (as defined
below) in the Territory and to buy the Products from CDTI, who undertakes to
sell, according to the terms and conditions set forth in this agreement.




Appendix A hereto contains the list of the products (“Products”) which are the
subject of this agreement. Appendix A contain also the minimum selling price to
be applied to Re-seller customers and  shall be valid until 31 December 2013;
each 12 months the parties shall renegotiate in good faith the prices to be
applied during the subsequent 12 months. The Products will be produced according
to the specification sheets included in Appendix A (“Specifications”). Products
shall be sold to final customers only for the applications described in Appendix
A and the customers shall be informed in writing about the specific application
of the Product.

 

Together with each purchase order CDTI will deliver to Re-seller the
installation manual when applicable to the specific product.

 

Re-seller will provide warranties on the Products that are exact replicas of the
warranties offered by CDTI on the Products.  Re-seller shall not offer to its
customers warranties on the Products broader or more favourable for the customer
than those offered to Re-seller by CDTI.  Any deviation of warranty terms must
be agreed to by CDTI in writing before it can be offered to the customer, and
Re-seller accepts all risk of liability stemming from any warranty that exceeds
the terms of the CDTI standard warranty.  CDTI will indemnify and keep Re-seller
free from any cost and damage deriving from claims raised by Re-seller customers
for proven Products’ non conformity to the Specifications provided that (i) the
claimed defect is not due to use of the product for applications different from
the approved one and/or to installation not compliant with the installation
manual (ii)  such claims are raised within twelve (12) months from delivery of
the Products to Re-seller and (ii) CDTI is duly informed about the claim and is
given the possibility to investigate and if appropriate, defend it.





--------------------------------------------------------------------------------

2

 




2.

Pricing




The price of the Products is equal to the net invoice price applied the
Re-seller to the customer less the percentage as indicated in appendix C
(percentage) hereto and shall be valid until 31 December 2013 ; each 12 months
the parties shall renegotiate in good faith the prices to be applied during the
subsequent 12 months. Invoices shall be issued in Euro.

The Parties may agree to determine an adjustment of the originally agreed mark
up applied, in case the margin of the Re-seller will not be anymore within the
range of third parties margin benchmarked, in an ordinary course of business.




Invoices shall be issued by an European Affiliate of CDTI.




Generally, invoices shall be issued in Euro.  For those customer contracts where
invoicing is not in Euro, CDTI will invoice Re-seller in the same European
currency of such contracts.







3.

Forecasts, Volumes and Minimum Order Sizes




Re-seller shall provide a 12 months non-binding purchasing forecast (to be
delivered to CDTI 30 days before the beginning of each 12 months period)
indicating the quantity and Product specification of Products to be purchased
during the following 12 months, together with a plan containing monthly expected
calls. Re-seller will communicate to CDTI its update of such forecast each month
of validity of this agreement.  Purchase orders shall be placed by telefax or
electronic mail.  Forecasts shall become binding thirty (30) days before order
shipment.  




CDTI will not sell Products directly to any third party in the Territory and
will not appoint any re-seller, distributor or agent for the sale of the
Products in the Territory.




4.

Deliveries




If no other contractual freight arrangements apply, products will be delivered
to Re-seller ex-works CDTI premises in UK – Sweden    Delivery arrangements may
be may be amended from time to time as required, upon the written agreement of
both Parties.  If the end user is paying for freight, the Re-seller will invoice
the freight costs to the end user customer and CDTI will invoice the Re-seller.
 Thus, freight costs will be a pass through item without recharge.  When the
Re-seller is contractually responsible for freight costs, the cost will be paid
by CDTI (to be agreed in advance).  Any claim for lack of quantity of each
delivery or for patent defects may be raised by Re-seller within 15 days from
delivery.  Delivery will be normally made within the number of days (calculated
from orders acceptance) indicated in Annex A for each Product specification
provided that CDTI shall do its best in order to meet possible shorter terms
requested by Re-seller.




5.

Payment Terms




Payments shall be made within thirty 75 days from the end invoicing day.




6.

Bank Information

[*]

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.








--------------------------------------------------------------------------------

3




[*]




7.

Packaging Specifications




The Packaging of Orders will be conducted pursuant to the specifications denoted
in Appendix C, which may be amended from time to time as required, upon the
written agreement of both Parties.  







8.

Term




This agreement shall come into force on the signing date indicated below and
shall remain in force for the following three (3) years. It shall be considered
renewed for subsequent 12 months periods unless it is terminated by a Party by
written notice sent to the other at least 30 days before each termination date.




9.

Miscellaneous




(a)

No Assignment: The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Except for assignment to companies controlled by the
assigning party, no Party may assign or otherwise transfer any of its rights
under this Agreement without the prior written consent of the other Party, which
shall not be unreasonably withheld and any assignment or transfer made in
violation thereof shall be void.

(b)

Arbitration:  Any dispute arising in connection with this agreement, unless
amicably settled, shall be finally settled under the Rules of Conciliation and
Arbitration of the International Chamber of Commerce by one arbitrator appointed
in accordance with such Rules. Geneva will be the place of arbitration. English
shall be the language of the arbitration.

(c)

Controlling Law: This Agreement shall be construed, governed, interpreted, and
applied in accordance with the laws of Switzerland.

(d)

Limitation of Liability: In no event will Re-seller, its subsidiaries, its
subcontractors, or CDTI, its subsidiaries or its subcontractors be liable for
consequential, incidental, indirect, punitive or special damages, or loss of
profits, data, business or goodwill, regardless of whether such liability is
based on breach of contract, tort, strict liability, breach of warranties,
failure of essential purpose, or otherwise, and even if advised of the
likelihood of such damages.

(e)

Integration: This document represents the full and final agreement between the
Parties.  Neither Party is relying upon a representation, promise, or discussion
that is not contained within this Agreement, and any prior discussions,
documents, or agreements are specifically disclaimed.  The Agreement can only be
amended by a written document signed by both parties.  

(f)

Title to the Products shall pass to Re-seller upon payment of the relevant
price.







The Parties agree to the above as of ___, 2013




______________________




For Eco Emission Enterprise  srl                                     R. Craig
Breese

Clean Diesel Technologies Inc.

President and CEO

and on behalf of

Clean Diesel Technologies Sweden and

Clean Diesel Technologies UK










* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.







--------------------------------------------------------------------------------

4




Appendix A







CDTI Products







See Exhibit E to JVA signed on February, 19th 2013



















--------------------------------------------------------------------------------

5




Appendix C

(due to numbering error, there is no Appendix B)

 

Percentage









Pricing of the products is the net invoice price from the Re-seller to the
customer, less the following percentages:

 

Material Handling Products:  [*]%

All other product lines: [*]%

 

The above percentages will be revisited and renegotiated between the parties
periodically as they deem necessary. 

 

Packaging Specifications

Packaging specifications vary by product and will be provided at the time of
order.

 

                                                               

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------









Exhibit C

SERVICES AGREEMENT




This agreement (“Agreement”) dated as of 19 February 2013 by and between




Pirelli & C. Ambiente S.p.A., a company organized and existing under the laws of
the Republic of Italy (“Pirelli”),




Clean Diesel Technologies, Inc. a corporation incorporated under the laws of
Delaware, USA (“CDTI”)




and




Eco Emission Enterprise S.r.L., a company organized and existing under the laws
of the Republic of Italy (“EEE”)




WHEREAS




·

EEE has decided to outsource some of the services necessary for running its
operations;

·

Pirelli and CDTI are shareholders of EEE and are interested in providing some of
the services required by EEE;

·

Pirelli and CDTI are interested in receiving certain services from EEE and EE is
willing to provide such services

·

In consideration of the above, Providers accept to provide or cause its relevant
Affiliates to provide, and the Receiver accepts to receive, such services, all
under the terms and conditions set forth herein.




NOW THEREFORE the parties hereto agree as follows:




1.      Definitions




The following terms in this Agreement shall have the meanings specified below.

“Affiliate” means, in respect of any party, any other person that, directly or
indirectly, controls, is controlled by or is under common control with that
party.

“Confidential Information” means any and all commercial, technical, business and
other information furnished by and/or on behalf of a party, and/or its
Affiliates, to the other party, and/or its Affiliates, for any purpose in
connection with this Agreement either in writing or other tangible form.

“Effective Date” means March 1, 2013

“Services” means the Services described in the Schedules hereto.

“Providers” are the providers and or their Affiliates which provide the Services
and indicated as Providers in the Schedules hereto.

“Receivers” are the receivers and which receive the Services and indicated as
Receivers in the Schedules hereto.














--------------------------------------------------------------------------------

- 2 -







2.      Services




With respect to the Services described in Schedules 1/6 Pirelli shall supply or
shall cause each other Provider and/or other sub-contractors or consultants to
supply the Services to the Receiver as indicated in such Schedules in accordance
with the terms and conditions set forth herein.

With respect to the Services described in Schedules 7 CDTI shall supply or shall
cause each other Provider and/or other sub-contractors or consultants to supply
the Services to the Receiver as indicated in such Schedules in accordance with
the terms and conditions set forth herein.

With respect to the Services described in Schedules 8/9 EEE shall supply the
Services to the Receiver as indicated in such Schedules in accordance with the
terms and conditions set forth herein.

The Providers undertake to provide the Services in a timely manner with
appropriate skill and care for the relevant Service. CDTI and Pirelli remain
jointly and severally liable with each of its Affiliates which are indicated as
Providers, for the timely fulfillment of the obligations arising out of this
Agreement.

3.      Confidentiality




Providers shall and shall cause their sub-contractors to treat confidentially
and not to disclose to any third party any Confidential Information of Receiver
or of any other Party, and to use such Confidential Information solely for the
scope of the performance of this Agreement.




4.      Cost of Services and payments




The Receiver shall pay to the relevant Provider the amount set forth in each
Schedule as consideration for the Services provided.  

Each relevant Provider shall issue and deliver invoices detailing services
provided to the relevant Receiver for the amounts indicated in each Schedule the
31th March, 30th June, 30th September and 31th December of each year with
respect to  the Services provided during such periods.

All payments made under this Agreement shall be by wire transfer to the
Providers’ account identified in writing by such Providers. All such payments
shall be made thirty (30) days from the end of month of invoicing.

5.      Limitation of liability




It is agreed that, except in case of gross negligence or willful misconduct, (i)
the Receiver will indemnify the Providers of any claim raised against them and
of any damage suffered by them as a consequence of the performance of the
Services and (ii) the Providers shall not be liable to the Receiver for any
damage of any kind whatsoever suffered by the Receiver





--------------------------------------------------------------------------------

- 3 -







arising out or as a result of the performance or the failure to perform the
Services. Without prejudice to the above the Providers shall not be liable to
the Receiver for any amount exceeding the aggregate amount invoiced and paid by
the Receiver under this Agreement during the 12 months preceding the date when
the Providers’ or Provider’s liability has arisen.

6.      Term




The term of this Agreement shall commence on the Effective Date and shall
continue until February 28, 2014, unless extended by mutual written agreement of
the parties hereto.




7.      Force Majeure




If the performance of the Services or of any obligation hereunder is prevented,
restricted or interfered with by reason of any act of God, civil disorder,
strike, governmental act, war or, without limiting the foregoing, by any other
cause not within the control of a Party hereto, then the Party so affected, upon
giving prompt notice to the other Party, shall be excused from such performance
to the extent of such prevention, restriction or interference; provided that the
party so affected shall use its reasonable best efforts to avoid or remove such
causes for non performance and shall continue performance hereunder with the
utmost dispatch whenever such cases are removed.




8.      Miscellaneous.




This Agreement and any rights or obligations hereunder shall not be assigned by
either party without the prior written consent of the other party, provided that
Providers may freely assign or transfer to its Affiliates, in whole or in part,
this Agreement upon written notice to Receiver.

If any provision of this Agreement shall be held void, invalid, illegal or
unenforceable, that provision shall be modified or eliminated to the minimum
extent necessary that will achieve, to the extent possible, the purpose of such
provision and the Agreement shall otherwise remain in full force and effect and
enforceable.

No agreements amending or supplementing the terms hereof shall be effective
except by means of a written document duly executed by the duly authorized
representatives of the parties.

9.      Language - Governing Law and disputes.




This Agreement has been negotiated, written and signed in the English language.

This Agreement shall be governed by and construed in accordance with the Italian
law.

All disputes arising out of or in connection with this Agreement shall be
finally settled in accordance with the Rules of the International Chamber of
Commerce by one arbitrator appointed in accordance with such Rules. The
arbitration shall be conducted in the English





--------------------------------------------------------------------------------

- 4 -







language and the place and seat of arbitration shall be Milan. The award or the
awards of such arbitration shall be binding upon the Parties hereto and may be
enforced by any court having jurisdiction thereof.

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date first set
forth above.  







Pirelli







By:

__________________________

Name:

Title:




EEE







By:

__________________________

Name:

Title:

CDTI







By:

__________________________

Name:

Title:











--------------------------------------------------------------------------------










SCHEDULE 1







Services:

In-house legal services

                               

Provider:

Pirelli Tyre SPA




Consideration:

Euro/year   [*], Excluding V.A.T.




Receiver:                 Eco Emission Enterprise srl




Term:                       until 28 February 2014







Scope of the Service







Assistance on legal matters related to customers’ claims, contracts drafting and
general legal advice on commercial matters.




Corporate secretariat activities, such as GSM and BOD meetings and relevant
formalities.



































































* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.













--------------------------------------------------------------------------------





 

[exhibitc002.gif]

 

Last update

 

Pirelli Sistemi Informativi

on: 07.02.2013

Version: 1.4

Page 1

C o n f i d e n t i a l






Schedule 2
















Services:

IT Service Management

                               

Provider:

Pirelli Sistemi Informativi  Srl




Consideration:

Euro/year   [*]excluding   V.A.T.)




Receiver:

Eco Emission Enterprise srl




Term:

until 28 February 2014

























* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------




[exhibitc002.gif]

 



Last update



Pirelli Sistemi Informativi

on: 07.02.2013

Version: 1.4

Page 2

C o n f i d e n t i a l

 

[*]

.

 

 

 

 

* The contents of this document have been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.



 




--------------------------------------------------------------------------------



 

 

SCHEDULE  3

Services:                    Management Accounts

Provider:                   Pirelli & C. Ambiente S.p.A.

Receiver:                   Eco Emission Enterprise srl

Consideration:          Euro/Year [*] (Excluding V.A.T.)

Term:                        until 28 February 2014







Scope of the Service




• Preparation of the annual budget and periodic review


• Monthly Budget compared with the same period, composed approximately by:
• Scheme of Profit & Loss synthetic
• Retail sales and margins by segment
• Detail of overhead costs
• Performance of NFP


• Cost control and collection of invoices received and approval of payments


• Regular monitoring (monthly) payments to suppliers and collections from
customers






















* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.













--------------------------------------------------------------------------------







SCHEDULE  4










Services:                    Tax and Fiscal Services

Provider:                   Pirelli & C. Ambiente S.p.A.

Receiver:                   Eco Emission Enterprise srl

Consideration:          Euro/Year [*] (Excluding V.A.T.)

Term:                        until 28 February 2014

Scope of the Service




Tax activity in favor of E-Cube SRL:



 * Support for communications to the competent Tax Authority relating to the
   modifications in terms of Boards Members, place of business etc;
   
 * Preparation and eventual submission of Tax Return and VAT Return;
   
 * Propedeutical job and preparation of the VAT Communication (Comunicazione
   Dati Iva);
   
 * Preparation of the Form 770 semplificato autonomi;
   
 * Tax clauses analysis in agreements and contracts;
   
 * General tax advice upon request.
   






















* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.











--------------------------------------------------------------------------------







SCHEDULE 5

Services:

            Accounting/Bookkeeping

Provider:

            Pirelli Servizi Amministrazione e Tesoreria S.p.A.

Receiver:

            Eco Emission Enterprise S.r.l.

Consideration:

Euro/year: [*] (excluding V.A.T.)

Term:                          Until 28 February 2014




Scope of services:




·

Invoicing to customers

·

Receipt and filing (posting) of supplier invoices

·

Accounts receivable accounting

·

Accounts payable accounting

·

Processing and execution of  payments to satisfy the following expenses:

-

Suppliers

-

Employee compensation and benefit (pay roll, pension, social security etc.) and
travel expenses

-

Government and local authority tax, V.A.T., custom and excise

·

Bank and financial accounts accounting

·

General  accounting

·

Financial Statements preparation (yearly and quarterly)

·

Preparation of the documentation for statutory auditors visits

·

Auditing firm management

·

Advise on accounting and treasury issues

·

Filing of tax returns (income tax, VAT, etc)













* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.











--------------------------------------------------------------------------------







SCHEDULE 6






Services:

 Personnel Administration, Employees Payroll, Time Management,

       Compensation & Benefits Administration

 Provider:                  Pirelli Servizi Amministrativi e Tesoreria S.r.l.

Receiver:                   Eco Emission Enterprise srl.

Consideration:          Euro/Year [*]  (excluding V.A.T.)*

Term:                         until 28 February 2014




Scope of the Service




The scope of the Services and the way they will be delivered will remain
consistent with the practice in place before the closing. The detailed services
included are described in the table below.

In general terms, these services cover but are not limited to:

••·

"Payroll Services — to be provided by Payroll Department Personnel through
existing service provider, including the provision of monthly payroll checks in
a manner consistent with prior practice or the effecting of direct deposits to
employee accounts, management of tax and deduction allocation, provision of
monthly and annual wage reporting and invoicing to the Companies. This service
specifically excludes the management of bonus and commission incentives.
However, bonus payments will continue to be processed through the payroll
services described in this schedule.



·

Administration of pension plan — to be provided by Pirelli personnel in charge
of Benefits Administration



·

Administration of employees' compensation — to be provided by Pirelli personnel
in charge of Compensation



·

Preparation of Tax "730" Model



·

Time Management Administration



·

Payroll helpdesk to all Employees through dedicated email inbox



·

Employee Self-Service and on-line platforms (Design, realization, and release
management of the HR Solutions is covered in schedule 1)"

 

 

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.











--------------------------------------------------------------------------------










[*]
































































* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------













SCHEDULE 7







Services:

Sales Support Services

                               

Provider:

CDTI Sweden




Consideration:

Euro [*] per Quarter,

plus an annual bonus Fee equal to € [*]based on achievement of targets to be
agreed upon between the Parties

plus reimbursement of travel expenses up to a maximum of €[*]per year and upon
evidence of relevant receipt

all the above excluding VAT




Receiver:                 Eco Emission Enterprise srl




Term:                       until 28 February 2014







Scope of the Service







Sales Support Services in the Scandinavian countries’ markets

 

 

 

 

 




























* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.



































--------------------------------------------------------------------------------







SCHEDULE 8







Services:

Consulting

                               

Provider:

Eco Emission Enterprise srl




Consideration:

Euro per Quarter   [*], excluding V.A.T.




Receiver:                 CDTI




Term:                       until 28 February 2014







Scope of the Service




1.

 Consulting on Fuel Bourne Catalyst Supply Chain and Formulations

2.

[*]

3.

Consulting on a United Kingdom regulatory or fiscal filings.  































* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.












































--------------------------------------------------------------------------------







SCHEDULE 9







Services:

Sales Support Services

                               

Provider:

Eco Emission Enterprise srl




Consideration:

[*] Euro per Quarter, excluding V.A.T.




Receiver:                 Pirelli & C. Eco Technology S.p.A.




Term:                       until 28 February 2014










Scope of the Service










Sales Support and development for Retrofit business

Support to develop European sales;

Identification of potential customers also in relation to EEE contacts and new
customers;

Support on the business plan































* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.












--------------------------------------------------------------------------------














Exhibit D

 (unofficial translation)







Bylaws

Title I

NAME – PURPOSE – REGISTERED OFFICE – DURATION – SHAREHOLDERS’ DOMICILE

Article 1 – Name

A “società a responsabilità limitata” (limited liability company) is
incorporated with the company name

"Eco Emission Enterprise S.R.L."

Article 2 – Purpose

The purpose of the company is: the purchase, sale, marketing, promotion and
general marketing of filter products and additives as necessary to use those
products.

The company may also:

execute all commercial, industrial, movable property, real estate and financial
transactions on a supporting basis, including the issuance of guarantees on
behalf of third parties and guarantees that it deems necessary or useful for
realising the corporate purpose, with the exception of raising funds from the
public and the activities reserved by law to specific classes of professionals.

Article 3 – Registered office

The registered office of the company is in Milan (MI).

The company may establish and abolish secondary establishments, branches,
offices, affiliates, depots, warehouses and representative offices both inside
and outside Italy.

Article 4 – Duration

The company will expire on 31 December 2050, and this date may be extended or
the company may be prematurely dissolved on resolution by the shareholders’
meeting.

Article 5 – Register of shareholders

The company, in the person of its directors, shall keep the register of
shareholders in accordance with the same provisions of law applicable to the
other company books, and in which must be indicated the shareholders’ name and
domicile, the equity investment owned by each one, the payments made for their
equity investments, changes in the shareholders and, if notice has been given,
their fax and electronic mail addresses for the purposes set out in these
bylaws.

Title II

SHARE CAPITAL – CAPITAL SHARES – SHAREHOLDER PAYMENTS

Article 6 – Share capital

The share capital totals euro  1,00, divided into capital shares as provided by
law. Within the limits and conditions imposed by law, the share capital may also
be increased, with non-cash contributions, including contributions of work or
services.




1







--------------------------------------------------------------------------------

As applicable, the provisions of law and, in absence of these, the corresponding
statutory provisions that govern opting out from “società per azioni”
(joint-stock companies), shall govern the terms and conditions of the right to
opt out. Said right shall exist only in the cases envisaged by law.

Article 7 – Capital shares

The capital shares, which are divisible, and the right to subscribe capital
increases are not transferable to third parties for five years after the company
formation date.

Article 8 – Shareholder payments

The company may receive advances on capital contributions and non-refundable
grants or, without prejudice to the provisions of Article 2467 Italian Civil
Code and the laws and regulations applicable at the time to the raising of funds
from shareholders, interest-bearing and non-interesting loans.

Title III

SHAREHOLDER DECISIONS – SHAREHOLDERS’ MEETING

Article 9 – Shareholder decisions

The shareholders shall decide on the matters restricted to their purview under
the law, as well as on those matters that one or more directors or as many
shareholders as represent at least one third of the share capital submit for
their approval.

The shareholder decisions are adopted in the form of a shareholders’ meeting
resolution or outside of a shareholders’ meeting, i.e. by means of written
consultation or on the basis of specific written consent.

Shareholder decisions, whether or not they are taken by the shareholders’
meeting, are adopted with the favourable vote of the entire share capital,
unless otherwise envisaged by a mandatory provision of law.

Article 10 – Decisions adopted outside the shareholders’ meeting

Approval of the annual report and distribution of profits or reserves, the
appointment or dismissal of directors, appointment of the Board of Statutory
Auditors and its Chairman and/or the independent auditor/ audit firm,
determination of their remuneration, and in general all decisions reserved to
the shareholders’ purview, but which under the law or the bylaws do not have to
be adopted by resolution of the shareholders’ meeting, may be adopted, on
initiative of the Chairman of the Board of Directors or as many shareholders as
represent at least one third of the share capital who sign, either at the same
or different time and place, one or more identical documents that clearly
indicate the matter to be decided, the deadline set for consenting thereto,
their consent itself, and the date on which it was given.

The aforementioned documents shall be kept in the corporate records and shall be
recorded without delay by the Chairman of the Board of Directors in the register
of shareholder decisions kept pursuant to law.

The procedure envisaged in this article is not subject to specific restrictions,
provided that each shareholder is guaranteed equal disclosure and the right to
participate in the decision, and notice thereof has been given to all directors
and statutory auditors, if these have been appointed. 




2







--------------------------------------------------------------------------------

The decision is adopted when the Chairman of the Board of Directors receives and
confirms by the specified deadline that as many shareholders as represent the
entire share capital have consented thereto.

The Chairman of the Board of Directors gives notice of the outcome of the
procedure to all shareholders, directors and statutory auditors, if appointed.

Article 11 – Shareholder decisions adopted by the shareholders’ meeting

The following must be adopted by the shareholders’ meeting:

1. decisions related to amendments to the memorandum of association, including
mergers and demergers (without prejudice, in the allowed cases, to the authority
of the Board of Directors in the cases envisaged in Articles 2505 and 2505 bis
Italian Civil Code, as also cited by Article 2506 ter Italian Civil Code);

2. decisions to execute transactions that entail a substantial modification to
the corporate purpose and a material change in shareholders’ rights, as well as
the acquisition of equity investments resulting in unlimited liability for the
obligations of the investee companies and in the cases envisaged in Article
2482-bis, paragraph 4 Italian Civil Code;

3. decisions concerning premature dissolution of the company, the appointment or
dismissal of liquidators and determination of their authority;

4. all other decisions falling under the purview of the shareholders for which
the Chairman or a member of the Board of Directors or as many shareholders as
represent at least one third of the share capital request that the decision be
taken by the shareholders’ meeting;

5. all other decisions for which the law specifically prohibits adoption of the
decision by written consultation or on the basis of specific written consent.

Article 12 – Call of the shareholders’ meeting

The shareholders’ meeting is called by the Board of Directors and by those
directors specifically delegated for this purpose by the Board of Directors,
using any appropriate means that can guarantee proof of receipt, to be sent to
the domicile or address of the shareholders, directors and, if appointed,
statutory auditors no less than 10 (ten) days prior to the meeting.

The shareholders’ meeting may also be called at a location other than the
registered office, provided that it be in Italy or in the European Union.

The notice of call must indicate the place, day, time and agenda of the meeting,
and may envisage a possible second call, if the portion of share capital
required for a quorum is not present on the first call.

Those shareholders’ meetings that are not called as indicated hereinabove are
nonetheless valid if the entire share capital is represented there, and all
directors and statutory auditors, if appointed, are present or otherwise
informed of the meeting and no one opposes discussion of the matters listed on
the agenda. If the directors or statutory auditors, if appointed, do not
personally attend the shareholders’ meeting, they must issue a specific written
statement, to be kept in the company records, in which they certify that they
were informed of the meeting and all matters listed on the agenda, and that they
do not oppose discussion thereof.




3







--------------------------------------------------------------------------------

Article 13 – Participation at the shareholders’ meeting

Everyone who is recorded in the register of shareholders may attend the
shareholders’ meeting. The vote cast by each shareholder is counted in
proportion to his capital share.

Every shareholder who is entitled to attend the shareholders’ meeting may be
represented by another person who has received a written proxy to do so and who
is not a director, statutory auditor or employee of the company.

The shareholders’ meetings may also be held via conference call or
videoconference on condition that all participants can be identified and that
they are allowed to follow the discussion, participate in real time discussion
of the discussed matters, and receive, transmit and read documents.

The Shareholders’ Meeting is deemed to be held in the place where the Chairman
of the Shareholders’ Meeting and the Secretary or person recording the minutes
are located.

The Chairman of the shareholders’ meeting is responsible for confirming the
right to attend the shareholders’ meeting.

Article 14 – Chairman of shareholders’ meeting and recording of minutes

The shareholders’ meeting is chaired by the Chairman of the Board of Directors
or, if he is absent or prevented from acting, by a person elected by the
shareholders’ meeting.  The shareholders’ meeting resolutions are confirmed in
minutes signed by the Chairman and the secretary. In the cases envisaged by law
and when the Chairman deems appropriate, the minutes are drafted by a Notary
Public chosen by him.

Title IV

MANAGEMENT

Article 15 – Composition of the management body

Management of the company is delegated to three directors.

The directors compose the Board of Directors.

The directors may also be non-shareholders, hold office for the period set when
they are appointed, may be re-elected and are subject to the causes of
ineligibility or disqualification envisaged in Article 2382 Italian Civil Code,
but not to those envisaged in Article 2390 Italian Civil Code, unless otherwise
decided by the shareholders.

If, during the financial year, due to resignations or other causes, a director’s
seat should be vacated, the entire Board of Directors shall be vacated effective
at the time the new board is appointed, and the director remaining in office
must ask the shareholders to appoint the new Board of Directors.

Article 14 – Powers of the management body

The Board of Directors has full and complete powers to manage the company, with
the right to execute all those acts, including disposition, that it deems
appropriate for implementation and attainment of the corporate purpose,
excluding only those that are reserved by law to the exclusive purview of the
shareholders’ meeting or otherwise to decision by the shareholders.

In accordance with the forms and limits imposed by law, the Board of Directors
may resolve on merger and demerger in the cases envisaged in Articles 2505 and
2505 bis Italian Civil Code, as also cited by Article 2506 ter Italian Civil
Code.

It may designate managers, including general managers and attorneys in




4







--------------------------------------------------------------------------------

fact for specific acts or categories of acts.

Article 16 – Call and meetings of the Board of Directors

The Board of Directors is called by the Chairman whenever he deems necessary. He
shall issue the call with a written notice sent via fax, telegram, electronic
mail or otherwise, which must be delivered at least five days before the
meeting. In urgent cases, the Board of Directors meeting may also be called by
telephone, at least 24 hours in advance. The Chairman must promptly call the
Board of Directors meeting when a written request therefor is made by the other
Director in office or the Board of Statutory Auditors, if appointed.

The call of meeting must indicate at least the day, place, and time at which the
meeting will be held and its agenda.

The Board of Directors meeting is validly assembled when, even if it was not
formally called, all active directors and all statutory auditors, if appointed,
are present or if the majority of active directors and statutory auditors are
present, and the absent ones have been informed of the meeting and did not
oppose discussion of the matters, as must be attested in a specific written
statement signed by the absent individuals to be kept in the company records.

The Board of Directors meetings may also be held via conference call or
videoconference on condition that all participants can be identified, that they
can follow the discussion and participate in real time discussion of the
discussed matters, and that they are likewise informed about those matters. If
these prerequisites are satisfied, the Board of Directors meeting shall be
considered held in the place indicated in the notice of call.

On the Chairman’s initiative, to be notified – if taken – with the related
documentation to the Board of Statutory Auditors as well, the Board of Directors
decisions may also be taken, pursuant to Article 2475 Italian Civil Code, by the
directors signing, either at the same or different places and times, one or more
identical documents that clearly state the matter being decided, their consent
thereto and the date on which it was given. The aforementioned documents shall
be kept in the company records and recorded in the register of directors
decisions, kept in accordance with the law.

All directors must be allowed to participate in the decision-making process on
the basis of the same information, and this process must conclude by the
deadline periodically set by the Chairman.

The decision is adopted when the Chairman of the Board of Directors participates
and gives his confirmation of the consent by the major of active directors by
the established deadline.

The Chairman of the Board of Directors gives notice of the outcome of the
procedure to all directors and statutory auditors, if appointed.

Preparation of the draft annual report, merger and demerger projects, and
resolutions for merger or demerger pursuant to Articles 2505 and 2505 bis
Italian Civil Code, as also cited by Article 2506 ter Italian Civil Code, are
reserved to group decision by the Board of Directors, without the right of
delegating that authority, but without prejudice to the possibility that the
meeting be held via conference call or videoconference. 




5







--------------------------------------------------------------------------------

All active directors must be present and all those present must vote in favour
for the Board of Directors resolutions to be valid. For approval of the draft
annual report and the resolutions envisaged in Article 2482-bis (Reduction of
capital due to losses) and Article 2482-ter (Reduction of capital below the
legal minimum) and all cases where this is specifically envisaged or may not be
deferred, the Board of Directors shall resolve with the statutory majorities.




Article 17 – Sole director

By decision of the shareholders, management may be delegated to a sole director,
who shall hold all the powers granted under these bylaws to the Board of
Directors and its Chairman.

Article 18 – Chairmanship and delegation of authority

Unless the shareholders have done so, the Board of Directors shall elect one of
its members as Chairman, and it may elect a Deputy Chairman and a secretary.

Within the limits of Article 2381 Italian Civil Code, as applicable, and of the
bylaws, the Board of Directors may delegate its functions to the Chairman and
one or more of its members.

Article 19 – Legal representative of the company

The Chairman of the Board of Directors and, within the limits of the authority
granted to them, the Managing Directors have authority, under their own, free
signature and with the right of sub-delegation of authority, to act as legal
representatives of the company in relations with third parties and in court,
with the power to file lawsuits and judicial and administrative claims at all
levels of jurisdiction, and to designate lawyers and attorneys ad litem for
these purposes.

If the Chairman is prevented from acting, all the powers granted to him shall be
exercised by the Deputy Chairman, if appointed. In any event, the Deputy
Chairman’s signature constitutes full proof before third parties that the
Chairman is prevented from acting or absent.

Even if they do not possess a permanent delegation of authority, the members of
the Board of Directors have signature authority in the name of the company and
represent the company before third parties for performance of the resolutions
adopted by the Board of Directors and for which they have been specifically
delegated.

The authority to enter the company into binding agreements for individual acts
or categories of acts may be granted to employees of the company and also to
third parties by the persons who have legitimate authority to exercise legal
representation of the company.

Title V

SUPERVISORY BODY AND STATUTORY AUDIT OF THE ACCOUNTS

Article 20 – Supervisory Body and Statutory Audit of the Accounts

When the shareholders deem it appropriate, they may appoint a supervisory body
or an auditor.

The supervisory body or auditor must be appointed in the cases envisaged by law.

The supervisory body is alternatively composed, as decided by the shareholders
when they are appointed, by a standing member or a board, comprised of three
standing members and two alternate members.




6







--------------------------------------------------------------------------------

If a supervisory body is appointed, the provisions governing the board of
statutory auditors for “società di azioni” (joint-stock companies) shall apply
even in the case that it is comprised by just one individual. The supervisory
body or auditor must satisfy the prerequisites and have the expertise and
authority envisaged by the provisions governing the board of statutory auditors
for “società di azioni”.

The supervisory body is also responsible for statutory audits of the accounts,
except in the case of mandatory provisions of law to the contrary or a decision
to the contrary by the shareholders, who may also delegate the statutory audit
of accounts to the auditor.

If a sole statutory auditor is appointed, all references in these bylaws to the
board of statutory auditors or statutory auditors shall be automatically
substituted by reference to the said sole standing auditor.

Title VI

ANNUAL REPORT

Article 21– Financial year

The company financial year ends on 31 December every year.

The annual report is submitted to the shareholders within 120 (one hundred
twenty) days after the end of the financial year or, if the statutory premises
are satisfied, within 180 (one hundred eighty) days after the end of the
financial year.

The directors shall state the reasons for the delay in the management report
envisaged in Article 2428 Italian Civil Code.

Article 22 – Allocation of profits

After deducting 5% (five per cent) to be allocated to the legal reserve, until
it amounts to one fifth of the share capital, the net profits reported in the
annual report shall be distributed to the shareholders in proportion to their
participation in the share capital, unless otherwise decided by the
shareholders.

Title VII

DISSOLUTION AND WINDING-UP

Article 23 – Dissolution and winding-up

If the company is dissolved, the shareholders’ meeting determines the terms and
conditions for winding-up and appoints one or more liquidators, defining their
authority and remuneration.

Title VIII

REFERENCE STATUTES

Article 24 – Reference to statutory rules

The provisions of current provisions of law shall apply to all matters not
specifically regulated in these bylaws.




7






--------------------------------------------------------------------------------




EXHIBIT E – PRODUCTS AND PRICING




[*]

















































* The contents of this document have been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.







--------------------------------------------------------------------------------








Exhibit F     BUSINESS PLAN














































[*]






















































































































































































































































































































































































































































































































































































































 

 

 

 




* The contents of this document have been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.






--------------------------------------------------------------------------------





EXHIBIT G – BUDGET




[*]

















































* The contents of this document have been omitted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the omitted portions.






--------------------------------------------------------------------------------





EXHIBIT H

[slide1.jpg]


 

*  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.
